COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Forged Components, Inc. V. Ricky Guzman

Appellate case number:    01-11-00563-CV

Trial court case number: 0846435

Trial court:              55th District Court of Harris County

Date motion filed:        July 10, 2013

Party filing motion:      Forged Components, Inc.

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Rebecca Huddle
                          Acting individually           Acting for the Court

Panel consists of: Justices Jennings, Massengale, and Huddle


Date: August 2, 2013